Citation Nr: 1454570	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from October 19689 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2014, before the undersigned.  A transcript of the hearing is associated with the electronic file.  Electronic files (both Virtual VA and VBMS files) are the only records available regarding this appeal.  


FINDINGS OF FACT

1.  At an August 2014 Travel Board hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of a compensable initial evaluation for bilateral hearing loss.  

2.  The Veteran's belief that bilateral arthritis of the knees is linked to his service is not persuasive, given the unfavorable evidence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of a compensable initial evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

2.  The criteria for service connection for bilalteral osteoarthritis of the knees are not met, nor may a bilateral knee disability be presumed to have been incurred during the Veteran's active service for purposes of benefits administered by VA.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Just prior the Veteran's August 2014 Travel Board hearing, the Veteran, through his representative, the Veteran submitted a written request to withdraw his appeal for a compensable evaluation for bilateral hearing loss.  The Veteran confirmed withdrawal of that issue at the August 2014 Travel Board Hearing.  Travel Board Hearing Transcript (Tr.) at 2.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

As noted above, the request for a compensable initial evaluation for bilateral hearing loss was withdrawn by a written request submitted in August 2014.  There remains no allegation of errors of fact or law at so this issue.  Accordingly, the Board does not have jurisdiction to review an appeal on the issue for a compensable evaluation for hearing loss and it is dismissed without prejudice.

Claim for service connection for arthritis of the knees

The Veteran's service treatment records, including an October 1970 separation examination, disclose no complaints, findings, or history of knee pain.  The service treatment records are unfavorable to the claim, since the Veteran did not report knee pain or injury at the time he completed a medical history for purposes of service discharge.  

The Veteran has not submitted any record of medical treatment of a disorder of either knee during the year immediately following his service discharge.  At his hearing before the Board, the Veteran testified, in essence, that he had knee pain in and following his service, but did not seek medical treatment in service or soon after service.  

The earliest private or VA medical evidence of record is in 2008, 35 years since the Veteran's discharge.  

The Veteran submitted March 2009 private medical evidence of treatment by MS, DO, for several disorders, including osteoarthritis.  However, that evidence does not provide a statement or opinion as to the date of onset or cause of osteoarthritis of the knees.  VA treatment records dated in 2008 reflect that the Veteran complained of significant knee pain and grinding for the last five years.  The 2008 radiologic examinations include a notation that the Veteran had noticed bilateral foot and knee disabilities with onset of pain in the knees some five years earlier.  

Both statements provide evidence against this claim, indicating a problem that began well after service. 

The Veteran stated his post-service employment was primarily as a heavy machinery operator.  This type of employment would be difficult to perform over a long period of time with a knee disability.  The Veteran has not submitted any medical evidence or opinion which links current bilateral osteoarthritis of the knees to the Veteran's service, nor did the Veteran testify that any VA or private clinical provider told him that his current knee disability was due to any injury sustained in service.  

The Veteran's lay belief that osteoarthritis of the knees began in service is the only favorable evidence of record.  Although the Veteran is competent to state when he began experiencing knee pain, the Veteran is not competent to provide a lay medical opinion as to when current osteoarthritis of the knee had its onset.  Unlike with a broken bone, which may be seen through a lay person's observations, osteoarthritis of the knees is not observable by as lay person immediately upon onset, as it is not an easily-visible process.  

The Board does not doubt the sincerity of the Veteran's belief that he incurred a current bilateral knee in service.  Nevertheless, all evidence other than the Veteran's own statements is unfavorable to the claim.  Since there was no observable knee pain at the time of the Veteran's 1970 discharge, and no notation of aggravation of pre-existing knee disorder knee at the time of the Veteran's service separation, the service treatment records are unfavorable to the claim.  The Veteran was unable to identify any other pertinent private or VA medical records, or employment records.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has established that he currently has a bilateral knee disability, but he has not shown any current lay or medical evidence which establishes that it is at least as likely as not that osteoarthritis of the knees is causally linked to knee pain rhe Veteran testified that he had in serivce.  In particular, the Veteran did not report knee pain when he complted his service separation medical hisotyr or reviewed his history with a clinical provider.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Since the Veteran had no complaint of any knee disorder in service, the Veteran's service treatment records fail to support the claim in any way.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, there is no medical provider whose records establish that the Veteran had a knee disorder in service or until many years had elapsed.  

In addition, for certain diseases listed as chronic in 38 C.F.R. § 3.309(a), such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  There is no evidence that the Veteran reported knee pain to a medical provider, nor is there evidence that osteoarthritis of the knees interfered with any occupational activity following service.  

The Veteran's own statements establish that he did not seek treatment for knee pain until many years had elapsed after his service discharge.  There is no medical or non-medical evidence, such as employment records, which establish that the Veteran had a knee disability until 2008, and the 2008 records reflect that the Veteran reported a 5-year history of knee problems.  The most probative and persuasive evidence, the 2008 VA records, is entirely unfavorable to the Veteran's claim.  This evidence conflicts with the Veteran's statement that he continued to have chronic knee pain after service, because it is not credible that the Veteran would have knee pain for such a long time (35 years) and report knee pain of 5 years' duration.  

Moreover, more than 40 years has elapsed since the Veteran's 1970 service discharge.  Even without an intent to deceive, human memory is fallible after such a length of time.  The Veteran's sincere lay belief that his current knee disability is linked to his service is outweighed by probative and persuasive unfavorable evidence.  The evidence is not in equipoise to warrant a finding favorable to the Veteran.  The claim must be denied.  

Duties to notify and assist

In this case, notice which advised the Veteran of each criterion for service connection, and of the types of evidence which might substantiate a claim of service connection, was issued in May 2009.  The Veteran has not identified any defect in the notice provided to him.  

The Veteran's service treatment records have been associated with the electronic files.  VA and private clinical records have been obtained.  The Board acknowledges that no VA examination regarding the etiology of current bilateral osteoarthritis of the knees.  In this regard, however, the Board notes that, in determining whether the duty to assist requires that a VA medical examination be provided with respect to a Veteran's claim for benefits, there are four factors for consideration.  The Veteran must be afforded VA examination if the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained in detail above, there is no medical evidence which indicates that there "may" be a nexus between the Veteran's service and a post-service diagnosis of a knee disability, and lay evidence in this case does not meet even the low threshold of McLendon for "indicating" that an injury in service was chronic and continuous after service.  Accordingly, the duty to assist does not require that VA examination be afforded in this case. 

The Veteran and his representative discussed the types of records which might assist the Veteran to provide his claim, but the Veteran was unable to identify any other available records.  The undersigned Veterans Law Judge specifically addressed the criteria for service connection and suggested that the Veteran submit any additional evidence he had.  Moreover, the Veteran has not asserted that VA failed to comply with any duty to assist him during the hearing, nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that VA's duties to the Veteran under consistent with 38 C.F.R. § 3.103(c)(2) have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
ORDER

The appeal for a compensable initial evaluation for bilateral hearing loss is dismissed, without prejudice.

The appeal for service connection for bilateral osteoarthritis of the knees is denied.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


